Citation Nr: 0735965	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-21 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service-connected type 
II diabetes mellitus and post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to the veteran's service-
connected type II diabetes mellitus.

3.  Entitlement to service connection for glaucoma and visual 
complications, to include as secondary to the veteran's 
service-connected type II diabetes mellitus.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

The veteran's appeal also initially included the issue of 
entitlement to a higher initial evaluation for type II 
diabetes mellitus, but the veteran withdrew this claim in a 
May 2006 statement.  The veteran also did not submit a 
Substantive Appeal following a May 2006 Statement of the Case 
addressing the issues of the propriety of an initial 30 
percent evaluation for PTSD and service connection for 
bilateral hearing loss and degenerative joint disease of both 
shoulders; accordingly, these claims are not presently before 
the Board on appeal either.

Also, the veteran was scheduled for an RO hearing in July 
2005, but the record reflects that upon reporting for that 
hearing the veteran instead opted for an informal conference, 
the report of which is included in the record.

The claim of service connection for glaucoma and visual 
complications is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claimed hypertension was not first manifest 
in service or within one year thereafter and has not been 
shown to be etiologically related to his service-connected 
diabetes mellitus and PTSD.

2.  The veteran's claimed coronary artery disease was not 
first manifest in service or within one year thereafter and 
has not been shown to be etiologically related to his 
service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, or as secondary to the veteran's service-connected 
diabetes mellitus and PTSD.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2007).

2.  Coronary artery disease was not incurred in or aggravated 
by service, or as secondary to the veteran's service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim at issue following that letter.  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In regard to the claim of service connection for coronary 
artery disease, the veteran was issued a VCAA letter meeting 
the specific requirements of C.F.R. § 3.159(b)(1) in May 
2004.  As this letter was issued prior to the appealed rating 
decision, this case raises no procedural concerns in view of 
the Mayfield line of decisions.  In regard to the 
hypertension claim, the veteran was not issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
until June 2006.  While this letter was issued subsequent to 
the appealed rating decision, the veteran's case was 
subsequently readjudicated in a December 2006 Supplemental 
Statement of the Case, consistent with the Mayfield line of 
decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in the aforementioned 
June 2006 VCAA letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded 
comprehensive VA examinations in conjunction with this 
appeal, addressing the etiology of the disorders at issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Service connection laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including cardiovascular 
diseases, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

VA regulations further provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  While herbicide exposure was cited as an 
"environmental factor" leading to multiple disabilities in 
a July 2004 private medical report, the Board notes that 
cardiovascular disorders, including hypertension and coronary 
artery disease, are not among the disorders listed in 
38 C.F.R. § 3.309(e), and this section warrants no further 
consideration.

The Board also notes that a disability which is proximately 
due to, or results from, another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a).  

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).
See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  The veteran 
was notified of this new regulation in a May 2007 
Supplemental Statement of the Case.

Under this recent revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b)

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.

The Board notes that several considerations must be addressed 
in service connection cases where there are competent but 
conflicting medical opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).    

Additionally, the fact that an opinion is relatively 
speculative in nature also limits its probative value.  For 
example, an examiner's opinion that a current disorder 
"could be" related to, or that there "may be" some 
relationship with, symptomatology in service makes the 
opinion of the examiner too speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).    

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).



III.  Hypertension

The veteran's service medical records are entirely negative 
for complaints of, or treatment for, hypertension.  His 
October 1966 separation examination report indicates blood 
pressure of 108/78.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101, note 1 (indicating that the term "hypertension" means 
that diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic 
blood pressure of less than 90mm.).

Subsequent to service, the veteran's hypertension was first 
noted in a January 2001 private medical record.  A July 2004 
private treatment report contains this diagnosis as well, and 
the examiner noted that he was "led to wonder if [the 
veteran's] chronic nervous condition has played a factor in 
the development of hypertension."  

This disorder has since been addressed in two separate 
examination reports.  In the report of a July 2004 VA 
diabetes mellitus examination, conducted by a doctor who 
reviewed the claims file, the examiner rendered the opinion 
that the veteran's hypertension was not secondary to diabetes 
mellitus.  Rather, the veteran was noted to have hypertension 
at the same time as diabetes mellitus, and there was no 
clinical evidence to show that hypertension was secondary to 
diabetes mellitus.

A second VA diabetes mellitus examination was conducted in 
March 2007, again by an examiner who reviewed the claims 
file.  This examiner found that the veteran's hypertension 
was not due to or a result of the veteran's "in service 
traumatic stress."  Rather, the examiner noted that the 
veteran was not hypertensive at the time of separation from 
service.  Instead, this disorder was noted nearly twenty 
years later during a routine physical examination for a 
commercial driver's license.  The veteran was noted to not 
seek treatment for, or carry a diagnosis of, PTSD at the time 
that hypertension was diagnosed.

In the present case, the veteran has submitted medical 
evidence, namely the July 2004 private medical report, 
raising a possibility of hypertension that developed as 
secondary to a psychiatric disorder.  However, this statement 
is indefinite in nature and does not appear to have been 
based on a claims file review.  By contrast, the two 
examination reports, clearly reflecting the absence of a 
causal connection between hypertension and both diabetes 
mellitus and PTSD, are based on a claims file review and 
accordingly are of greater probative value than the July 2004 
private report.

The Board is aware that the two examination reports did not 
directly address the question of whether hypertension was 
aggravated, as opposed to incurred, as secondary to PTSD.  
However, the veteran has not submitted competent evidence as 
to this specific point; the July 2004 private opinion instead 
addressed whether PTSD played a factor in the development of 
hypertension, rather than a worsening of an existing 
disorder.  The Board thus finds that a further VA examination 
addressing this narrow question is not "necessary" under 
38 U.S.C.A. § 5103A(d), as there exists no reasonable 
possibility that such an examination would result in findings 
favorable to the veteran.  See generally Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

Currently, the only other evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
September 2004 Notice of Disagreement.  

The veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for service connection 
for hypertension, to include as secondary to his service-
connected type II diabetes mellitus and PTSD, and this claim 
must be denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

IV.  Coronary artery disease

In the present case, the veteran was not treated for any 
cardiovascular disorders in service, and the diagnosis of 
coronary artery disease was not first made in the record 
until receiving brief mention (history of a myocardial 
infarction and right bundle branch block) in the July 2004 
private medical report described above.

The report of the July 2004 VA diabetes mellitus examination, 
conducted by a doctor who reviewed the claims file, reflects 
that the veteran was status post heart attack in 1983, but 
his coronary artery disease was not secondary to diabetes 
mellitus.  Rather, his heart attack predated the diagnosis of 
diabetes mellitus.

The claims file is devoid of any subsequent medical evidence 
linking the veteran's coronary artery disease to either the 
service-connected type II diabetes mellitus, in terms of 
either the development of the disease and any worsening 
thereof, or service.  As such, the Board finds no basis for 
requesting an additional VA examination to more specifically 
address those questions; given the absence of supporting 
evidence, there exists no reasonable possibility that a 
reexamination would result in findings supporting the 
veteran's claim.  38 U.S.C.A. § 5103A(d); see generally Wells 
v. Principi, supra.

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion.  Again, however, he 
has not been shown to possess the requisite medical training 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. at 
494-95.

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for coronary artery 
disease, to include as secondary to his service-connected 
type II diabetes mellitus, and this claim must be denied.  
Again, 38 U.S.C.A. § 5107(b) is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service-connected type 
II diabetes mellitus and PTSD, is denied.

Entitlement to service connection for coronary artery 
disease, to include as secondary to the veteran's service-
connected type II diabetes mellitus, is denied.


REMAND

As noted above, the veteran was provided VCAA notification 
for the coronary artery disease claim in May 2004 and for the 
hypertension claim in June 2006.  No such notification, 
however, has been provided in regard to the claim of service 
connection for glaucoma and visual complications.  Such 
notification is required prior to Board action on this claim.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Accordingly, this case is REMANDED for the following 
development:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim of service connection for glaucoma 
and visual complications, to include as 
secondary to his service-connected type 
II diabetes mellitus.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, supra.

2.  After completion of the above 
development and any further action deemed 
necessary (e.g., requesting specific 
medical records), the veteran's claim of 
entitlement to service connection for 
glaucoma and visual complications, to 
include as secondary to his service-
connected type II diabetes mellitus, 
should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


